                            IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

    MINAL ASHOKKUMAR PATEL and
    DILIPKUMAR SITARAMGHAI PATEL,
    individually and on behalf of I.P., a minor,

                           Plaintiffs,                MEMORANDUM DECISION AND
                                                      ORDER DENYING KANE COUNTY
    v.                                                HUMAN RESOURCES SPECIAL
                                                      SERVICE DISTRICT’S MOTION TO
    CENTRAL UTAH CLINIC, P.C. DBA                     RECONSIDER
    REVERE HEALTH; KANE COUNTY
    HUMAN RESOURCES SPECIAL
    SERVICE DISTRICT DBA KANE
    COUNTY HOSPITAL; REVERE                           Case No. 2:19-CV-542-TS-PMW
    HEALTH DBA KANAB FAMILY
    MEDICINE; JONATHAN BOWMAN,                        District Judge Ted Stewart
    M.D.; and DARIN OTT, D.O.

                           Defendants.



          This matter is before the Court on a Motion to Reconsider by Defendant Kane County

Human Resources Special Service District DBA Kane County Hospital (“Kane County”). For

the reasons discussed below, the Court will deny Kane County’s Motion.

                                          I.       BACKGROUND

          On September 30, 2019, Kane County filed a Motion to Dismiss for Lack of Subject

Matter Jurisdiction (“Motion to Dismiss”). 1 On October 14, 2019, the Patels filed their

Memorandum in Opposition to Kane County’s Motion to Dismiss (“Opposition”). 2 Kane

County did not file a Reply Memorandum to Plaintiff’s Opposition. The Court carefully

reviewed the parties’ filings and on November 5, 2019, issued a Memorandum Decision and




1
    See Docket No. 26.
2
    See Docket No. 30.
Order Denying Kane County’s Motion to Dismiss. 3 Neither party filed a motion for extension of

time regarding any briefing related to Kane County’s Motion to Dismiss.

                                          II.     DISCUSSION

        “[T]he Federal Rules of Civil Procedure do not recognize that creature known all too well

as the ‘motion to reconsider’ or ‘motion for reconsideration.’” 4 However, “a district court

always has the inherent power to reconsider its interlocutory rulings” and is encouraged “to do so

where error is apparent.” 5 “Grounds warranting a motion to reconsider include (1) an

intervening change in the controlling law, (2) new evidence previously unavailable, and (3) the

need to correct clear error or prevent manifest injustice.” 6

        Kane County argues that the Court should reconsider its Order denying Kane County’s

Motion to Dismiss to prevent a manifest injustice. 7 The Motion, citing Black’s Law Dictionary,

defines “manifest injustice” as “[a] direct, obvious, and observable error in a trial court . . . .” 8

Interestingly, Kane County makes no argument about how the Court made a direct, obvious, or

observable error in denying its Motion to Dismiss. Instead, Kane County argues that “[u]nder

Rule 7(e) of the Utah Rules of Civil Procedure, Kane County has the right to file a reply

memorandum . . . .” 9 The Utah Rules of Civil Procedure are inapplicable in this Court because

the Federal Rules of Civil Procedure “govern the procedure in all civil actions and proceedings

in the United States district courts . . . .” 10 The Federal Rules of Civil Procedure are silent




3
  See Docket No. 36.
4
  Warren v. Am. Bankers Ins. of Fla., 507 F.3d 1239, 1243 (10th Cir. 2007).
5
  Id.
6
  Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).
7
  See Docket No. 37, at 3.
8
  See id. (quoting Manifest Injustice, Black’s Law Dictionary (10th ed. 2014)).
9
  See Docket No. 37, at 3.
10
   FED. R. CIV. P. 1.
regarding a party’s right to file a reply memorandum to an opposition. The Court’s local rules,

however, do permit a party, at its discretion, to file a reply memorandum opposing an opposition

“within fourteen (14) days after service of the opposing memorandum.” 11 The Court’s filling

time rules are extendable only if a party files a motion for a time extension. 12

       Here, the Patels filed their Opposition on October 14, 2019. Under the local rules, Kane

County had until October 28, 2019, to file a motion for extension of time or a reply

memorandum opposing the Opposition, but it made no such filing. The Court did not rule on

Kane County’s Motion to Dismiss until November 5, 2019; eight days after Kane County’s reply

memorandum was due. Kane County is correct that it had the option “to file a reply

memorandum . . . and properly brief the Court on the relief requested,” 13 but the Court finds that

it waived that ability by not complying with the filing times set forth in the local rules.

       That said, this Court has discretion to grant an after-the-fact extension request if Kane

County can show “excusable neglect.” 14 The Tenth Circuit usually evaluates four so-called

“Pioneer factors” in making this determination. 15 Admittedly, three of those four factors here

support a finding of excusable neglect. First, Plaintiffs are not prejudiced by the delay, as they

allegedly consented to the extension. Second, the length of the delay is not prejudicial,




11
   See DUCivR 7-1(b)(3)(A).
12
   See DUCivR 83-6 (“No stipulation between the parties . . . affecting the course or conduct of
any civil proceeding will be effective until approved by the court.”); see also Reyna v. Am.
Mach. & Foundry Co., No. 2:08-CV-297-TS, 2009 U.S. Dist. LEXIS 66057 (D. Utah July 30,
2009) (rejecting plaintiff’s argument to set aside a judgment because although the parties agreed
to an extension of time they did not make the extension known to the Court).
13
   Docket No. 37, at 3.
14
   See FED. R. CIV. P. 6(b)(1)(B).
15
   City of Chanute v. Williams Nat. Gas Co., 31 F.3d 1041, 1046 (10th Cir. 1994) (citing Pioneer
Inv. Servs. Co. v. Brunswick Assoc. Ltd., 507 U.S. 380, 395 (1993)).
especially given the early stage of this case. Third, the Patels do not allege that Kane County has

acted in bad faith.

       The remaining factor—the reason for the delay—is the most important and here, this

factor favors the Court’s decision to deny the Motion. 16 Kane County’s reason for delay is that

counsel for Kane County and the Patels mutually agreed to extend Kane County’s filing deadline

but did not make this known to the Court. 17 As previously discussed, an “extension” that is not

approved by the Court is of no effect. 18 Further, “carelessness by a litigant or [its] counsel does

not afford a basis for relief . . . .” 19 The Court concludes that Kane County’s reason for delay is

insufficient to grant an after-the-fact extension. The Court also advises Kane County’s counsel

to review the Federal Rules of Civil Procedure and this Court’s local rules to ensure future

compliance.

                                        III.    CONCLUSION

       It is therefore

       ORDERED that Kane County’s Motion to Reconsider (Docket No. 37) is DENIED.

       DATED November 18, 2019.

                                               BY THE COURT:




                                               Ted Stewart
                                               United States District Judge



16
   See United Sates v. Torres, 372 F.3d 1159, 1164 (10th Cir. 2004).
17
   See Docket No. 37, at 3.
18
   DUCivR 83-6; see also Timothy v. Aqua Finance, Inc., 2:06-CV-921-TS-PMW, 2007 WL
4299808, at *2 (D. Utah Dec. 5, 2007) (concluding that an agreement by the parties to an
extension is ineffective unless it is approved by the Court).
19
   Pelican Prod. Corp. v. Marino, 893 F.2d 1143, 1146 (10th Cir. 1990).
